  Case 14-40469         Doc 58     Filed 02/06/19 Entered 02/06/19 09:16:17              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-40469
         NATASHA BELT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/07/2014.

         2) The plan was confirmed on 02/23/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/08/2017, 12/05/2017, 06/11/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/03/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-40469        Doc 58       Filed 02/06/19 Entered 02/06/19 09:16:17                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,692.69
       Less amount refunded to debtor                             $81.15

NET RECEIPTS:                                                                                     $7,611.54


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $338.61
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,338.61

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
CAROL SALAZAR                    Unsecured      1,575.00            NA              NA            0.00       0.00
CBCS                             Unsecured      1,207.00            NA              NA            0.00       0.00
CERASTES LLC                     Unsecured            NA         385.00          385.00          15.07       0.00
CERASTES LLC                     Unsecured            NA         480.00          480.00          16.99       0.00
CERASTES LLC                     Unsecured            NA         480.00          480.00          16.99       0.00
CERASTES LLC                     Unsecured            NA         350.00          350.00          15.02       0.00
CERASTES LLC                     Unsecured            NA         245.00          245.00          15.30       0.00
CERASTES LLC                     Unsecured            NA         510.00          510.00          33.77       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA              NA            0.00       0.00
CITY OF CALUMET CITY             Unsecured         100.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     10,000.00     13,094.73        13,094.73        866.99        0.00
COMCAST                          Unsecured         727.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured           0.00      1,094.12        1,094.12          64.11       0.00
EOS CCA                          Unsecured         925.00           NA              NA            0.00       0.00
FIRST PREIMER BANK               Unsecured         561.00           NA              NA            0.00       0.00
HERITAGE ACCEPTANCE CORP         Secured        8,656.00            NA              NA            0.00       0.00
HERITAGE ACCEPTANCE CORP         Unsecured      8,656.00       8,306.32        8,306.32        549.96        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         145.00        295.10          295.10          16.18       0.00
KAHUNA PAYMENT SOLUTIONS         Unsecured         821.00           NA              NA            0.00       0.00
MONTEREY FINANCIAL SVC           Unsecured      1,202.00            NA              NA            0.00       0.00
OVERLAND BOND & INVESTMENT       Unsecured      4,063.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured            NA       1,207.98        1,207.98          70.78       0.00
PRA RECEIVABLES MGMT             Unsecured         943.00        943.75          943.75          55.30       0.00
RCN COMMUNICATIONS               Unsecured         625.00           NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      4,764.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured         512.00           NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      2,382.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      3,585.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      4,046.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      1,851.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      6,559.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-40469        Doc 58        Filed 02/06/19 Entered 02/06/19 09:16:17                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal       Int.
Name                                  Class   Scheduled        Asserted      Allowed         Paid          Paid
SALLIE MAE                        Unsecured           0.00             NA           NA             0.00        0.00
SALLIE MAE                        Unsecured           0.00             NA           NA             0.00        0.00
SALLIE MAE                        Unsecured           0.00             NA           NA             0.00        0.00
SALLIE MAE                        Unsecured      1,688.00              NA           NA             0.00        0.00
SALLIE MAE                        Unsecured           0.00             NA           NA             0.00        0.00
SALLIE MAE                        Unsecured      1,627.00              NA           NA             0.00        0.00
SALLIE MAE                        Unsecured           0.00             NA           NA             0.00        0.00
SALLIE MAE                        Unsecured      9,543.00              NA           NA             0.00        0.00
SALLIE MAE                        Unsecured      5,288.00              NA           NA             0.00        0.00
SALLIE MAE                        Unsecured      3,996.00              NA           NA             0.00        0.00
SALLIE MAE                        Unsecured      4,930.00              NA           NA             0.00        0.00
SPRINT NEXTEL                     Unsecured      1,032.00              NA           NA             0.00        0.00
ST ARMANDS GROUP                  Unsecured           0.00             NA           NA             0.00        0.00
TITLEMAX IL                       Unsecured      1,800.00              NA           NA             0.00        0.00
TITLEMAX OF ILLINOIS              Secured        1,800.00         1,355.44     1,355.44       1,355.44       37.23
UNITED STUDENT AID FUNDS          Unsecured           0.00             NA           NA             0.00        0.00
UNITED STUDENT AID FUNDS INC      Unsecured     11,530.00       81,618.48     81,618.48            0.00        0.00
UNITED STUDENT AID FUNDS INC      Unsecured     11,162.00       15,388.53     15,388.53            0.00        0.00
UNITED STUDENT AID FUNDS INC      Unsecured      8,324.00       11,734.16     11,734.16            0.00        0.00
US CELLULAR                       Unsecured            NA           740.17       740.17           49.01        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     81,285.00       62,472.72     62,472.72            0.00        0.00
VERIZON                           Unsecured      1,459.00         1,431.49     1,431.49           94.79        0.00
VILLAGE OF CALUMET PARK           Unsecured         250.00             NA           NA             0.00        0.00
WASHINGTON MUTUAL                 Unsecured            NA         4,381.78         0.00            0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00              $0.00                  $0.00
      Mortgage Arrearage                                         $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                                $1,355.44          $1,355.44                 $37.23
      All Other Secured                                          $0.00              $0.00                  $0.00
TOTAL SECURED:                                               $1,355.44          $1,355.44                 $37.23

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
       All Other Priority                                        $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                  $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $200,777.55             $1,880.26                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-40469         Doc 58      Filed 02/06/19 Entered 02/06/19 09:16:17                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,338.61
         Disbursements to Creditors                             $3,272.93

TOTAL DISBURSEMENTS :                                                                        $7,611.54


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
